William H. Rehnquist: We'll hear argument now in case No. 90-967, Guy Wooddell, Jr. v. International Brotherhood of Electrical Workers. Mr. Meckler.
Theodore E. Meckler: Thank you, Mr. Chief Justice, and my it please the Court: There are two questions presented in this case. The first question dealt with the right to a jury trial under title I of the Labor Management Relations Disclosure Act, LMRDA, and that particular issue has been conceded by the respondent, and as a result, I don't intend to argue the merits of that issue.
Byron R. White: Do you want us to rule on it?
Theodore E. Meckler: Well, it seems to me the most appropriate thing to do--
Byron R. White: Well, what if we disagree with both of you?
Theodore E. Meckler: --Well, I understand that's possible. I think the most appropriate thing to do is to remand, reverse and remand on that issue.
Byron R. White: Hold it, the court below disagreed with you.
Theodore E. Meckler: The court below did disagree with us. I think there's a... the point I'm trying to make is that the matter should be remanded to the circuit court in light of the concession, and in light of Terry, let them reconsider the issue.
William H. Rehnquist: Well, I think that we're wanting to deal right now with the argument before this Court. I think you'd be quite justified in saying that you submit that matter on your brief and save a little time for rebuttal.
Theodore E. Meckler: Fine. That's what I'll do, Your Honor. Moving then to the second question presented, which is, does section 301 of the Labor Management Relations Act create a Federal cause of action under which a union member may sue his union for violation of the union constitution. And this is a case where the words of the statute mean something. And what they mean is that a cause of action is created in this particular situation. Now, the language of the statute in pertinent part are as follows; suits for violations of contracts between an employer and a labor organization or between any such labor organizations may be brought in any district court. The first question that must be answered, of course, is whether a union constitution is a 301 contract. And that question has been answered already by this Court in the affirmative in the Plumbers case. The second question which we then must move on to is, can a nonsignatory to a 301 contract between unions sue to remedy a violation of that contract, and can they sue under 301. And in essence, I think the Court has also answered that question in Smith v. Evening News, and answered it in the affirmative. Admittedly, Smith v. Evening News dealt with the other half of this statute, the two halves being contracts between a labor organization and an employer and contracts between labor organizations. Smith held that when we're talking about contracts between a labor organization and an employer, a nonsignatory who in that case who had benefits arising out of that contract could bring suit against the employer in that case. The same principle is just as applicable in this case. There is no language in the statute that suggests any basis for differentiation in the treatment of collective bargaining agreements, the first type of statute... excuse me, the first type of contract defined in this statute, and union constitutions, the second type of contract defined in this statute. Now the Smith court made it clear that the between language in the statute, that is between, in this case, any labor organizations referred to contracts and not suits. The statute is very open-ended in its language. It says, suits for violations of contracts between any such labor organizations may be brought in district court. What we have here is a claim that there is a violation of one of these types of contracts. Therefore, a cause of action, a Federal cause of action, exists to remedy that violation. Now there are a number of policy reasons which I suggest to the Court lend weight to our position in addition to the language of the statute, which is clear, Plumbers, which is clear, and Smith v. Evening News, which is also clear. What are some of these policy reasons to hold that union members may bring suit under 301 against their union for violation of union constitutions? First of all, it's been long determined by this Court that when we are in the area of 301, 301 contracts, that substantive Federal law must apply. That was this Court's determination way back in the Lincoln Mills case, and a long line of precedent following Lincoln Mills. And there's good reason for that, particularly in this context, because of the uniformity that applying Federal substantive law brings to the process. Uniformity in the context of the enforcement of a 301 contract, in this case a union constitution, brings to us predictability, it brings to us labor stability. It's far better from a policy perspective to have decisions made on interpretations of union constitutions which may apply to as many as all 50 States, and in this instance, in this case it does, to be determined by a uniform policy of Federal law rather than determined by 50 different State courts. If it were determined by 50 different State courts, we could have many different interpretations and we would be creating chaos. The whole purpose of the Lincoln Mills concept is to do just the opposite of that. Now in addition, the application of Federal labor law principles should not depend on who happens to file suit. There are different... if that were to occur, and certainly under Plumbers, a local union has the right to sue an international union on a union constitution, an international union has the right to sue a local union on a union constitution under 301. If that were to occur, and individual members were not permitted the right to sue under 301 on this situation, we would end up with different meanings for the same constitutional provision depending upon who happened to sue. That would also lead, I'm sure, to forum shopping, which is something that we should try to avoid. And it would lead to uncertainty and lack of predictability and a destruction of labor stability. Now another policy consideration that I think the Court should look to is the fact that oftentimes in these kinds of cases, LMRDA claims, and that certainly, in this instance it's the same situation... LMRDA claims are intertwined with claims of a breach of a union constitution. Frequently, in LMRDA claims, the question of constitutional interpretation, interpreting the union constitution, comes up in many instances. The courts have always assumed that in rendering that interpretation, they must look to Federal law to make a determination. Now if we're in a situation where there is no Federal cause of action in this context, are we going to have claims involving intertwined claims of LMRDA violations, union constitution violations, whereby on some of those provisions, in some instances the court makes a determination based on Federal law, yet on the same constitutional provisions, the court makes a determination based upon State law? It seems to me that doesn't make a lot of sense.
Sandra Day O'Connor: Mr. Meckler, do you think Congress had in mind when it passed section 301 an intent to Federalize internal disputes between unions and its members?
Theodore E. Meckler: Yes, I think it did. And I say that because--
Sandra Day O'Connor: I would have thought the evidence might be to the contrary.
Theodore E. Meckler: --Well, it seems to me the evidence, the main basis of evidence in that regard is the language of the statute itself. And the language of the statute itself is very open, very open-ended. It says if one of these 301 contracts is violated, then there shall be a Federal cause of action. Now, had Congress chosen to exclude some type of 301 contract, or what is now a 301 contract, from that scheme of things, it could have easily chosen some language to do so. It did not. It left it very open-ended.
William H. Rehnquist: If Congress has chosen to indicate a Federal policy, such as Justice O'Connor was inquiring about, to Federalize, they could have equally well done that.
Theodore E. Meckler: Well, I suppose that's true, but as the Court looked at in Plumbers, the... it's very clear that at the time of the passage of section 301 back in 1947, union constitutions were the primary form of contracts between labor organizations. And it was well established at that time that union constitutions were contracts between labor organizations. Congress chose those very words. That choice of words, it seems to me, suggests congressional intent--
William H. Rehnquist: You think the principal thing Congress had in mind in the Taft-Hartley Act when it defined the term were union constitutions?
Theodore E. Meckler: --I don't think that that was the principal thing.
William H. Rehnquist: I thought from what you said a moment ago, maybe you did.
Theodore E. Meckler: No, Your Honor, I didn't mean to suggest that. I think that it is one of the things that Congress had in mind when it chose the language that it chose in section 301. And I might add there is some additional evidence of that in the statutory language itself, and that is section (1)(b) of the act, 29 U.S.C. 141(b), where Congress is talking about the purpose of the statute and indicates that one of the purposes is to protect the right of individual employees in their relations with labor organizations. Now, the document that defines relations with labor organizations of individual employees, the most likely document, at least, is a union constitution. So it seems to me that there is certainly evidence in the legislation itself to suggest that Congress intended to include these types of disputes.
Anthony M. Kennedy: I take it under your view that if there were an auto lease or a lease for a building between one labor union and another, that that would be a 301 suit, or am I incorrect about that?
Theodore E. Meckler: Well, I think there's a question there, to be sure, but the question is a Federal question. The question of whether there is some benefit that's included in the constitution from which the plaintiff derives some benefit, some term in the constitution--
Anthony M. Kennedy: No, no. Just suppose one labor organization sues another over an auto lease.
Theodore E. Meckler: --I believe that probably falls within the language of the statute. Of course, here we're here on a union constitution, and this Court has already decided that a union constitution is a 301 contract. The type of contract that Your Honor refers to certainly hasn't been decided by this Court yet.
Antonin Scalia: Mr. Meckler, how do you distinguish Lockridge? I mean, the action that's alleged to have occurred here would certainly be a violation of the act in and of itself. So why shouldn't the board have the first chance to pass on it... the Garmon preemption, in other words?
Theodore E. Meckler: Well, I distinguish Lockridge on a couple basis. First of all, I think Lockridge in fact supports our argument in one respect, and that is that it suggests that matters such as this are matters that are to be committed to the Federal branch of government, not the State branch of government. In that case, of course, it was the NLRB, not the Federal courts. But the difference in Lockridge, it seems to me--
Antonin Scalia: But to be committed not as a contract violation, but as a violation of the act.
Theodore E. Meckler: --Well, yes, that's true, but I think the important thing there is that the Court indicated that it's a matter of Federal concern. Now that's point number one. Point number two is Lockridge preceded Plumbers. I believe that Plumbers changes the landscape because Plumbers tells us that a union constitution is a 301 contract. Now Lockridge never considered the question of 301 at all, never considered whether a union constitution was a 301 contract. Now we know that it is. And from that point of view, I would have to distinguish Lockridge on that basis. But I think Lockridge in some respects supports our position. Another point or policy reason, it seems to me, is that the idea of judicial efficiency... it seems a far better practice for a plaintiff in such a case to litigate the issues all in one forum rather than in two different forums. Finally, I think we need to have a remedy here. We have a union constitution which is the basic document defining the rights of union members, vis-a-vis their union. And it's violated, at least plaintiffs... petitioners claim it's violated. And the circuit court tells us there's no remedy for that violation. They tell us on the one hand that there's no State contract claim because 301 preempts it. They tell us on the other hand that there's no 301 claim. There has to be a remedy for this kind of a contractual violation. Otherwise the union constitutions aren't worth the paper they're written on, the protections that they may afford union members are worthless. And as this case stands here before the Court today, there is no remedy.
Antonin Scalia: Well, maybe they were wrong about 301 preempting it.
Theodore E. Meckler: Well, maybe they were. I don't understand logically their inference there. But it seems to me if you look at 301 itself, it's clear that 301 includes this type of dispute. 301, as I said, the words of 301... as Your Honor was talking about earlier in some of the arguments this morning, the words of 301 I think are the key to this case.
Byron R. White: Does 301 mention a suit between a union and a member?
Theodore E. Meckler: No. Nor does it mention a suit between an individual member or employee and a employer. Nor does it mention a suit between an individual member and a union.
Byron R. White: It does mention a suit between two unions.
Theodore E. Meckler: It does mention a suit... well, it talks about... no, Your Honor, I beg to differ with you there. It mentions a contract between two unions, and it says that suits may be brought for violations of such contracts.
Byron R. White: Exactly. But it doesn't mention a contract between a union and a member.
Theodore E. Meckler: No, it talks about contracts between two or more labor organizations, I think, is the language of the statute.
Byron R. White: Exactly.
Theodore E. Meckler: And the point being this Court has already decided, in Plumbers, that union constitutions are that kind of a contract, are a 301 contract. Therefore, it becomes a matter of 301 concern, it becomes a matter of Federal concern, Federal courts' concern. There are benefits flowing, obviously benefits flowing--
Byron R. White: Would you be making the same argument if the 301 didn't mention contracts between two or more labor organizations?
Theodore E. Meckler: --I don't think so. I mean I think that if it did not mention that language, then Plumbers never would have happened and we wouldn't be here today, probably.
Byron R. White: Why not?
Theodore E. Meckler: Because the statutory language defines the bounds here. And the bounds include contracts between labor organizations. And contracts between labor organizations, by definition now, include union constitutions.
Byron R. White: Yeah, but it still doesn't mention contracts between a union and a member.
Theodore E. Meckler: It doesn't mention contracts between a union and a member, but I would suggest to the Court that a union constitution is a contract between labor organizations by virtue of its usage over years, and more importantly by virtue of Plumbers. That's what Plumbers tells us. I think I'm going to conclude my argument at this point and reserve the remaining time for rebuttal.
William H. Rehnquist: Very well, Mr. Meckler. Mr. Cloppert, we will now hear from you.
Frederick G. Cloppert, Jr.: Thank you, Mr. Chief Justice, and may it please the Court: The issue before this Court is the intent of Congress in enacting section 301 of Taft-Hartley, specifically the provisions for suits for violation of contracts between any such labor organization and its applications to union constitutions in a situation such as we have here.
Byron R. White: You do concede the jury trial issue?
Frederick G. Cloppert, Jr.: That is correct, Your Honor.
Byron R. White: Although the court of appeals ruled in your favor?
Frederick G. Cloppert, Jr.: That is correct. It was before this Court came down with the Terry decision.
Byron R. White: That's before Terry?
Frederick G. Cloppert, Jr.: That is correct, Your Honor. The state of the law in union constitutions is important. In 1947, at the time the Taft-Hartley was passed, a union constitution defined two separate types of relationships. It defined a relationship between the international union and a member, and it defined a relationship between the international union and its subordinate bodies, the local unions, and so forth. And in both instances, these relationships were considered a contract. So 11 years later, in Gonzales, this Court looked at a union constitution. At that time a member had been discharged from the union. He brought a breach of contract suit in California, and the contract being the union constitution. The issue came up, well, was this preempted? Should these issues be Federalized? And the Court at that time said no, that issue should not be Federalized. The next year in 1959, Congress enacted the first comprehensive regulation of the internal affairs of unions in the Landrum-Griffin Act. There, for the first time, was mentioned union constitutions and any kind of regulation of union constitutions. Approximately 12 years later, in Lockridge, this Court revisited Gonzales, essentially the same issue, the union constitution breach of State... breach of contract in State court. And because there was impacted the union security provision in the collective bargaining agreement, the Court in Lockridge held that there should be Garmon preemption, NLRA preemption. But both the majority and the dissent in Lockridge recognized that a breach of contract of the union constitution could be brought in State court except in this instance there was a possible conflict, and so the Court preempted it. Then 10 years later, in Plumbers, this Court addressed the relationship between the union and its subordinate bodies in union constitution, and held that that relationship was a 301 contract. And that is why we are here today, because of a footnote in Plumbers. Crucial to deciding this case is understanding the nature of a union constitution. It's not a collective bargaining agreement, it's not an employment contract, it's not a lease. A union constitution is a charter of an organization, the same way you would have a charter of the YMCA, the YWCA, the Knights of Columbus, or another organization. Parts of it define the relationship between the international union and the local unions, and part of it defines the relationship between the international union and the individual members. So you have parts of a constitution that deal with a call to the convention in how you run your convention. You have other parts that deal with the merger, consolidation, trusteeship of local unions. You have other parts that deal with the finances of the international union, obviously something important and sacred to the union. And it defines the per capita that a local pays the international and how those dues are to be allocated. All these parts of the constitution go to that relationship between the international union and the subordinate bodies. There are other parts of union constitutions that define the relationship between the union and its members. There are provisions for qualifications for and admission to membership as well as the admission dues or initiation fees. There are provisions that relate to the pension plan, to how many years a member must have to qualify for death benefits. And finally, there are the duties of the local union officers to its members, and that's the part of the constitution that's at issue here.
Antonin Scalia: Well, which of the two categories does that fall into? Does that deal with the relation between the international and members?
Frederick G. Cloppert, Jr.: Yes, Your Honor.
Antonin Scalia: Or does it deal with the relationship between the international and its subordinate unions? It deals with both, it seems to me. It says what the subordinate unions have to do with respect to the members. So it deals with the members and it also deals with the subordinate unions. So maybe there's a third category.
Frederick G. Cloppert, Jr.: The international constitution prescribes duties for the local union and the local union officers. And among the duties that are prescribed is the business manager shall do such and such for his... the members. Now that, to me, is a personal--
Antonin Scalia: So it does speak to the rights of the members of the union.
Frederick G. Cloppert, Jr.: --Right. That speaks to the rights of the members of the union, not to the--
Antonin Scalia: But it also speaks to the duties of the officers of the union.
Frederick G. Cloppert, Jr.: --Those are the local union officers.
Antonin Scalia: Right.
Frederick G. Cloppert, Jr.: Not the international--
Antonin Scalia: So therefore it does--
Frederick G. Cloppert, Jr.: --Those are the duties of the local unions officers.
Antonin Scalia: --I understand.
Frederick G. Cloppert, Jr.: And that's the relationship... that's almost a third kind of thing where you have a relationship that I'll get to later between the local union and its members. You have the local union bylaws.
Antonin Scalia: It seems to me it says the local union owes a duty to the international to do something for the members of the local union. Right? Isn't that what it basically says?
Frederick G. Cloppert, Jr.: No, Justice Scalia. I see that as an obligation in the constitution that governs the officer and the member. It doesn't say anything about the international. Now, if the member... if the officer doesn't do that, that's obviously a violation of the international constitution, but that doesn't express a relationship between that officer and the international union. We're concerned here with the legislative intent. And it's clear that section 301 of Taft-Hartley has been discussed. It doesn't talk about internal union affairs, it talks about contracts between any such labor organizations. And as this Court saw in the Plumbers case, there is just no legislative history to assist this Court. With that in mind, I think the Court should then look at Landrum-Griffin, which was passed 12 years later, that was the first comprehensive regulation of the internal affairs of the labor unions that dealt with their members. In section 103, in fact in three sections, it specifically said that we do not preempt preexisting rights. And let me address a few of those because I think this is crucial with the understanding of what the state of the law was in '47, '59, and so forth. Let's look at what Landrum-Griffin did as far as not preempting preexisting rights. In section 103 it said, nothing contained in this title shall limit the rights and remedies of any member of the labor organization under any State or Federal law, or before any court or other tribunal, or under the constitution bylaws of any labor organization. Section 403 has essentially the same provisions relative to union elections. Then there is another savings clause in section 603 that provides, nothing in this act shall take away any right or bar any remedy to which members of a labor organization are entitled under such other Federal law or law of any State. This understanding that there was no disturbing the preexisting rights was also had by the commentators at the time, and we have cited Professor Summers' article in our brief. Professor Summers in that article says that one of the minor disputes in Landrum-Griffin during the congressional debates was between whether there would be a complete preemption of other rights or whether there would be a coexistence of rights. And he said there occurred a coexistence of rights.
Antonin Scalia: Mr. Cloppert, let me understand what your case is. You're asking us to look at all union international constitutions and to divide their provisions into two types.
Frederick G. Cloppert, Jr.: That is correct, Justice Scalia.
Antonin Scalia: And you're confident that we can tell as to each of those which of them is type one that involves the relationship between the international and the local, and type two, which involves the relationship between the international and individual members of the local.
Frederick G. Cloppert, Jr.: I have all that confidence in the Court. If I may, Justice Scalia, we have a Federal system--
Antonin Scalia: And just let me add, and you're confident that a provision that says, a member of the local is entitled to get certain service from a vice president of a local. That falls into the first category... I'm sorry... yes, that falls into the first category. That involves the relationship between the inter... no. The second category, that involves the relationship between the international and the individual member, not the relationship between the international and the local.
Frederick G. Cloppert, Jr.: --When you're dealing with the individual, those are individual rights. When the international is merging, consolidating, putting into trusteeship, chartering, those are all rights between two labor organizations, and that's what this Court discussed in Plumbers.
Antonin Scalia: What other provisions of the constitution do you think are Plumber-type provisions? I mean it seems to me almost everything in the constitution is ultimately designed for the benefit of the individual union member.
Frederick G. Cloppert, Jr.: The per capita dues, that's the support of the international union--
Antonin Scalia: That involves what? That's type (a)? That's a Plumber-type provision.
Frederick G. Cloppert, Jr.: --Right. It requires the local unions to pay $5 per head to the international for the international support.
Antonin Scalia: That's an easy one. I agree with that. I can see that one.
Frederick G. Cloppert, Jr.: I think our analysis takes care of many of the concerns that counsel mentioned here of the law being different depending on whether it's an individual member bringing the lawsuit or it's an organization. For example, let's go back to the Plumbers case. What if some members in that local that was being consolidated in New Jersey brought the lawsuit instead of the local? Well, you're affecting the relationship of the international and its local, and that's a Plumbers case. The issue should not be who is bringing the lawsuit. And this Court, you know, decided that in Smith, that it's not who's bringing the lawsuit, but it's the nature of the rights or the nature of the relationship. And that's what the Court should focus on.
Antonin Scalia: And what is your touchstone? Is your touchstone as to which category it falls into? How do you figure that out? You ask yourself, is the purpose of this duty that is imposed on the local, is the purpose of this duty to benefit a particular member of the local? Is that the criteria?
Frederick G. Cloppert, Jr.: The only way I can say it, Justice Scalia, is does it deal with the relationship between the international and the subordinate bodies? And if it does, it's a Plumbers case. If it deals... the relationship between the international and its individual members, that is an individual right claim, and that's something that, you know... for example in Gonzales, Lockridge, except the Court found a Garmon preemption in Lockridge... fines in Allis-Chalmers, the union sued to enforce fines in State court. And the... under the union constitution. That's individual kind of rights.
Antonin Scalia: What about a provision that the local elections shall be conducted in a certain fashion? That's an individual rights one?
Frederick G. Cloppert, Jr.: If it regulates... right, elections. Just as petitioner has indicated, there could be a judicial nightmare if you would accept the distinction that Justice Scalia and I have been discussing. We think there is potential for a great nightmare or quagmire if you accept their argument where you Federalize every claim based on a union constitution. Most international unions have intermediate bodies called district councils. The State of Kentucky might be a whole district council, a place such as Ohio might have three or four district councils. District counsels have bylaws. There are generally 5, 10, 15 local unions within the confines of that district council. Do the district council bylaws then become a 301 constitution? What about the local union bylaws? One of the claims in this case is not only for breach of the international constitution, but also for breach of the local union. The constitution of the IBEW provides that this constitution shall become a part of all local union bylaws. So then all the local union bylaws throughout the country that the IBEW has, are they then considered to be 301 contracts that this Court's going to be required to address? Now there are some independent local unions out there. Would the Court look at the relationship between that independent local and its members? Since there's not another union involved, would that not be a 301 contract, and would those be the only union constitutions that would be enforceable in State court? We also have the issue of the union suing members. If they're going to Federalize every claim under union constitution, then a claim such as this Court saw in Allis-Chalmers, where the union was enforcing fines imposed for crossing a picket line, the union could go into Federal court and enforce all of those. In Allis-Chalmers they were State court claims. We think there is more problems if the Court makes what appears to be a simple cut and Federalizes this whole thing rather than making a determination based on the relationship.
Antonin Scalia: Was that an international in Allis-Chalmers? Was that the international suing for the fines?
Frederick G. Cloppert, Jr.: Yes. We think the touchstone should be does it deal with the relationship between the international union and the local unions. And those are Plumbers-type cases, those are 301 collective bargaining... let's call them 301 collective bargaining contracts because I want to distinguish it from the 301... I'm sorry. Those are 301 constitution claims, so I can distinguish it from the collective bargaining. And acts that deal with the relationship between the union, whether it's an international or local union, with the members, those are claims that should be considered in State court. If there are any other questions, I thank you for your time.
William H. Rehnquist: Thank you, Mr. Cloppert. Mr. Meckler, you have 9 minutes remaining.
Theodore E. Meckler: Thank you, Mr. Chief Justice. I just want to touch on a few points. First of all, with respect to the question that Justice Scalia asked about provisions relating to governing union elections. It seems to me that is a perfect example of a type of provision that the interest flows in all sorts of different ways. I think the international has an interest in local unions' elections being conducted properly. Certainly the local itself has an interest in that. Certainly the members themselves have an interest in that. It goes all three ways there.
Antonin Scalia: There wasn't always an interest in it, of course, or it wouldn't be in the constitution. Of course, it always have an interest. But I think it is perhaps possible to draw a line between those in which its interest is purely a selfish one, namely I get $5 a head, for example, for all of your local members, how much the international is entitled to as membership fees from the local, and those provisions which are not just for the benefit of the international, but really, it's the international being beneficent to the members of the local. You will treat your members this way, that way, and the other way. Can't one draw that distinction?
Theodore E. Meckler: I think you're going to get into all sorts of problems drawing those distinctions, number one. Number two, when we have a union constitution and we know it's a 301 contract, it seems to me it's a Federal question what those categories are, if in fact we can make those kinds of categorizations, and I don't think you can. Because things don't fit into neat labels here. Let me also point out, and--
Antonin Scalia: Give me an example of one that really is the hardest to categorize, doesn't fit into a neat one. I'm sorry, I should have thought you would have guessed that somebody might ask you.
Theodore E. Meckler: --Well, okay, and I probably should. Let me try to clear my mind a second and think of one. I can think of one where there's a provision in a local... in a constitution, that requires before a referendum vote is held, before a referendum vote is held, a mail ballot referendum vote, that the local must conduct a meeting. The members must discuss the issue and vote on whether or not that referendum vote should be authorized. Okay? It seems to me if the local were then to go ahead and conduct a referendum for whatever reasons contrary to that provision, that local members would certainly have an interest in that. Certainly the local itself would have a clear interest in that. And the international which would want its local to be run according to one, the written constitution, and two, in an appropriate manner, would have a very strong interest in that. I litigated a similar case like that, and that happens. That kind of stuff happens all the time. And it seems to me that that kind of situation shows us how unworkable these kinds of categorizations are. Let me just make another point as far as that goes. It seems that the proposition put forth by the respondents in this case is directly in contradiction to Smith. Because what Smith tells us is there's you know, there's lots of different provisions in collective bargaining agreements, too. Some of them may flow directly to the union, between the union and the company. Some of them may flow to the individual employee. In Smith, the Court found that the provisions in question flew... I mean flowed, excuse me, to the individual employee. Now they're suggesting that if they flow to the individual employee, there's no Federal cause of action; if they don't flow to the individual employee, then there is a cause of action. Smith says just the opposite.
John Paul Stevens: Yes, but Smith was... when you're talking about collective bargaining agreements, you kind of have a presumption based on the whole history of labor law that all collective bargaining agreements have an impact on interstate commerce. I'm not sure the same presumption applies to every provision of every union constitution, or every contract between two unions.
Theodore E. Meckler: Well, it seems to me Plumbers answers the question and tells us that union constitutions are contracts within the meaning of 301. And I think, as I understand your question, Justice Stevens, it really goes to the dissent that you wrote in that very case.
John Paul Stevens: It goes to positions being rejected. That's right. But I think the arguments that were made in that dissent would be much stronger in case like some of the hypotheticals that have been talked about where it's more clearly... there's a much more clear absence of legislative history suggesting it. In other words, I can see contracts between unions resolving jurisdictional disputes and so forth would fall right into the whole... same kind of Federal interest involved in collective bargaining agreements. But when you're talking about leasing arrangements, such as Justice Kennedy identified, and some of these more or less minor disputes, it is kind of hard to see the Federal interest. I guess you argue also there's a Federal authority to create common law in interpreting the relationship among unions and their members.
Theodore E. Meckler: Well, that's correct, although I think the question presented here is a little more limited than that, really.
John Paul Stevens: I know, but once you get... if you win, then that's the next step, obviously. There will be a Federal common law in this whole area of union versus member relationships.
Theodore E. Meckler: I would have to agree with you there. You know, Justice Stevens--
John Paul Stevens: Let me just ask one other--
Theodore E. Meckler: --I'm sorry.
John Paul Stevens: --Are you limiting your position to cases in which the union constitution actually defines the relationship between an international or a national and locals? You wouldn't make the same argument if you just had a union which had no subdivisions, would you?
Theodore E. Meckler: I'm not sure... you mean like an independent local?
John Paul Stevens: An independent local has its own constitution.
Theodore E. Meckler: Well, I think you probably fall outside the language of the statute because we've got to back to the language of the statute. The language of the statute says between labor organizations.
John Paul Stevens: Right, and your labor organizations are the parent and the subsidiaries, or the--
Theodore E. Meckler: That's right. There are, to just answer your question about, you know, the effect on interstate commerce. It seems to me there are plenty of provisions in constitutions that clearly do have effects on interstate commerce. For example, provisions, I know like in the Teamsters' constitution, there's provisions that govern the ratification of collective bargaining agreements. Obviously those are going to have an effect on interstate commerce. There's provisions that govern hiring halls in this constitution and many other constitutions. Those certainly have an effect on interstate commerce. And, you know, this Court has recognized many cases in the context of collective bargaining agreements, BOCA-type cases in the context of collective bargaining agreements, where I suppose an argument could be made that they really don't have an effect on interstate commerce. We're generally talking in the garden variety BOCA-type case of a discharge of one individual. That's generally what we're talking about. And it seems to me it works both ways with both constitutions and collective bargaining agreements, we have to treat them the same way. If there are some things in there that aren't quite as wide in their reach and what happens because of the language of the statute, they're brought in anyhow.
Byron R. White: --I grant you Plumbers said that there could be a suit on a contract between two unions and that union constitutions are contracts. But the only kind of a suit that 301 authorized with respect to union constitutions was a suit on a contract between two unions.
Theodore E. Meckler: That's true.
Byron R. White: Well, it didn't mention a suit on a contract between a union and a member.
Theodore E. Meckler: We're not going to a contract between a union and a member. We're going to a union constitution, which Plumbers has told us is a contract--
Byron R. White: All right, it is a contract, but call it a constitution or a contract... and it is a contract, Plumbers held that, but 301 doesn't authorize a suit on a contract between a union and its members.
Theodore E. Meckler: --Well, I go back, to answer your question, Justice White, to the language of the statute itself, which talks about the between language, which Smith addressed, modifies contracts and not suits. It's suits for violations of contracts between these various entities. And... I think I've answered your question. I hope I've answered your question. I see my time is up.
William H. Rehnquist: Thank you, Mr. Meckler. The case is submitted.